Citation Nr: 1703873	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO. 08-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho

THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to July 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. In May 2010, the Veteran testified at a Board hearing via videoconference. In February 2011 and September 2012, the Board remanded this matter. The RO denied a TDIU in December 2013, followed by a Supplemental Statement of the Case in January 2016. Although the Veteran did not submit a notice of disagreement for TDIU, it remains on appeal as part of the PTSD appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if she is required to take further action as to her appeal.

REMAND

As previously directed, the AOJ requested and obtained available, identified private treatment records from Sane Solutions, updated VA treatment records, and an addendum VA opinion. Nevertheless, the evidence is insufficient to determine the current severity of the Veteran's PTSD or adjudicate the intertwined TDIU issue. 

In particular, the December 2013 VA addendum opinion did not include rationales for opinions regarding whether the Veteran's separate mental health diagnoses of borderline personality disorder and dysthymic disorder were caused or aggravated by her PTSD. Moreover, the Veteran's representative asserted in December 2016 that her PTSD had worsened since her last full VA examination in March 2012, and the Veteran previously argued in May 2012 that her examination was inadequate. 

Additionally, there are scarce medical or other records regarding the Veteran's PTSD severity or employability since 2013. VA treatment records were obtained through January 2016, but she denied referral to mental health in October 2014, despite having a positive PTSD screen at that time based on nightmares and other symptoms. The prior month, in September 2014, a VA treatment record reflected that the last time she sought treatment, mental health providers "accused me of blaming people so I don't want to come in." A November 2015 VA primary care record noted that the Veteran denied symptoms of anxiety or depressive disorder. There is no indication of relevant, outstanding VA or private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VA examination to address the current severity of her PTSD and its functional impacts. The examiner should provide an explanation for each requested opinion, not just a statement of the opinion itself, based on the lay reports and medical evidence in the claims file and this examination, as well as application of relevant training and expertise. If the examiner cannot provide a non-speculative opinion for any question, the report should reflect the basis for this determination.

(a) The examiner should describe the nature and severity of the Veteran's current mental health symptoms. The examiner should offer an opinion as to which, if any, current symptoms are distinguishable from her PTSD and are due to dysthymic disorder, borderline personality disorder, or another condition. If any symptoms are not distinguishable from PTSD, the examiner should indicate this in the report. 

(b) To the extent possible, the examiner should offer an opinion as to whether symptoms that are no longer present, but that were present during the appeal period, including as indicated in the 2007 and 2012 examinations and 2013 addendum opinion, were due to PTSD or were distinguishable to another disorder.

(c) For each separate mental health disorder with distinguishable symptoms, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition was caused or aggravated (meaning worsened beyond its natural progression) by the Veteran's PTSD. 

(d) The examiner should describe the effects of the Veteran's PTSD, as well as any mental health disorders that were as likely as not caused/aggravated by PTSD, on her employability, with consideration of her prior education, training, and work history.

2. Thereafter, if the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case, before returning the matter to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). All claims remanded for additional development or other appropriate action must be handled expeditiously. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

